234 S.W.3d 540 (2007)
OCG COMMUNICATIONS, LLC and The Official Plan Committee of Omniplex Communications Group, LLC, Appellants,
v.
GENERAL ELECTRIC CAPITAL CORPORATION, Respondent.
No. ED 88740.
Missouri Court of Appeals, Eastern District, Division One.
July 24, 2007.
Motion for Rehearing and/or Transfer Denied September 12, 2007.
Application for Transfer Denied October 30, 2007.
*541 John S. Sandberg, Stephen P. Niemira, Aaron D. French, St. Louis, MO, for appellant.
Stephen H. Rovak, David P. Stoeberl, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 12, 2007.

ORDER
PER CURIAM.
OCG Communications, LLC and the Official Plan Committee of Omniplex Communications Group, LLC (collectively "OCG") appeals from a judgment of the trial court granting summary judgment to General Electric Capital Corporation ("GECC"). OCG claims four points on appeal. OCG claims that the trial court erred in granting GECC's second amended motion for summary judgment because: 1) res judicata does not apply to bar OCG's claim against GECC; 2) the doctrines of judicial estoppel, equitable estoppel and waiver do not apply to bar OCG's claim against GECC; 3) the motion was granted on the basis of affirmative defenses before GECC raised any of those affirmative defenses in an answer; 4) GECC submitted supplemental briefs to the trial court, in violation of Rule 74.04, that were relied on by the trial court in its judgment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).